LETTS, Judge.
The trial court reversibly erred in convicting the defendant of both attempted murder with a firearm and the use of a firearm while committing a felony. Evans v. State, 528 So.2d 125 (Fla. 3d DCA 1988). See also State v. Smith, 547 So.2d 613 (Fla.1989).
In addition, the state concedes error on the question of restitution. A hearing must be held to determine the defendant’s ability to pay. Thomas v. State, 517 So.2d 132 (Fla. 4th DCA 1987).
REVERSED AND REMANDED.
DELL and GUNTHER, JJ., concur.